Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 29, 2016

                                       No. 04-16-00395-CV

                        Matthew PERDUE and Team 1 Consulting, LLC,
                                      Appellants

                                                 v.

                               Jay D. PFEIFER and CCNBI, Inc.,
                                          Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-07859
                            Honorable Renée Yanta, Judge Presiding

                                          ORDER
        On December 19, 2016, Jay D. Pfeifer and CCNBI, Inc., appellees, filed a brief in which
they state that “[n]otices of appeal were timely filed by both Appellees on or about June 21,
2016.” Appellees’ Brief, p. 2. However, the clerk’s record that has been filed in this appeal does
not contain notices of appeal filed by Pfeifer or CCNBI, Inc. The only notices of appeal
contained in the clerk’s record are those filed by the appellants on June 21, 2016.

        If Pfeifer and CCNBI, Inc. did in fact timely file notices of appeal, they must ensure that
a supplemental clerk’s record containing these notices of appeal is filed in this court no later than
January 13, 2017. See TEX. R. APP. P. 34.5(c) (allowing supplementation of the clerk’s record
when a relevant item has been omitted). If a supplemental clerk’s record containing Pfeifer and
CCNBI, Inc.’s notices of appeal is not filed in this court by the deadline, the court will presume
that Pfeifer and CCNBI, Inc. did not timely file notices of appeal.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court